Citation Nr: 0733607	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-43 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1960 to February 
1964.  The veteran died in December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal was previously before the Board in July 2006 and 
remanded to the RO for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development of this case is 
warranted.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration. 

As noted in the previous remand, the appellant alleges that 
the veteran was exposed to Agent Orange during his service in 
Thailand.  The veteran's service personnel records show that 
he served in Thailand from August 1962 to November 1962. 

Private medical records reveal that the veteran was diagnosed 
as having and treated for mantle cell lymphoma, a form of 
non-Hodgkin's lymphoma; and that the veteran developed 
cardiomyopathy due to the chemotherapy treatment received for 
his mantle cell lymphoma.  The veteran died in December 2002.  
The death certificate lists arteriosclerotic cardiovascular 
disease as the cause of death.  In an April 2005 letter, the 
veteran's private physician attributed the veteran's death to 
the chemotherapy treatment.

The appellant has submitted various Internet articles 
indicating that Agent Orange was tested in Thailand during 
the 1960s.  

The Board remanded the case in July 2006 in order for the RO 
to attempt to verify whether the veteran did in fact have 
exposure to Agent Orange or other herbicides during his 
active duty.  In response, the RO sent a request to NPRC to 
provide any documents showing that the veteran was exposed to 
herbicides.  The NPRC responded that there were no such 
records.  Based on NPRC's response, the RO once again denied 
the claim.  

Specific rules exist which are relevant to the development of 
cases involving claims for service connection based on 
herbicide exposure in locations other than Vietnam or the DMZ 
in Korea.  VA's Adjudication Procedure Manual provides 
certain steps should be undertaken in these instances.  See 
M21-1, Part IV.ii.2.C.10.n.  Thus, given that no significant 
attempt has been made to verify the exposure as set forth in 
this manual, the appellant's claim must be remanded to for 
additional development as outlined in the M21-1.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the 
appellant's claim for service connection 
for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The appellant's claim should be 
appropriately developed under the 
provisions set forth in the M21-1 
regarding claims for service connection 
based on herbicide exposure in locations 
other than Vietnam or the DMZ in Korea.

3.  After completion of the requested 
development, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



